      Case 2:19-cv-13761-ILRL-JVM Document 28 Filed 07/13/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MANUEL CHAPA                                               CIVIL ACTION

VERSUS                                                     NO. 19-13761

STATE OF LOUISIANA, ET AL.                                 SECTION “B” (1)

                             ORDERS & REASONS

      Defendants Judge William J. Knight and St. Tammany Parish

Government have each filed a motion to dismiss (Rec. Docs. 16, 17)

to which plaintiff Manuel Chapa has yet to file a response.

      Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition with citations of authorities be filed

and   served   no   later   than   eight   (8)   days   before   the   noticed

submission date. No memoranda in opposition to the subject motions,

that were set for submission on June 10, 2020, have been submitted.

Further, plaintiff has not filed a motion to continue either of

the noticed submission dates or filed a motion for extension of

time within which to oppose either motion. Accordingly, the motions

are both deemed to be unopposed. Each defendant’s motion to dismiss

has merit. Therefore,

      IT IS ORDERED that defendant Judge William J. Knight’s motion

to dismiss pursuant to FRCP 12(b)(1)(&)(6) (Rec. Doc. 16) is hereby

GRANTED;
       Case 2:19-cv-13761-ILRL-JVM Document 28 Filed 07/13/20 Page 2 of 2



       IT IS FURTHER ORDERED that defendant St. Tammany Parish

Government’s motion to dismiss pursuant to FRCP 12(b)(5)&(6) (Rec.

Doc. 17) is hereby GRANTED;

       IT IS FURTHER ORDERED that plaintiffs’ claims against both

defendants       Judge     William    J.   Knight    and       St.   Tammany     Parish

Government are hereby DISMISSED;

       IT IS FURTHER ORDERED that any motion for reconsideration of

this    Order    based     on   the   appropriate        Federal     Rule   of    Civil

Procedure, if any, must be filed within thirty (30) days of this

Order. The motion must be accompanied by opposition memoranda to

the original motions.

       Because such a motion would not have been necessary had timely

opposition memoranda been filed, the costs incurred in connection

with the motion, including attorney's fees, may be assessed against

the party moving for reconsideration. See Fed. R. Civ. P. 16, 83.

A statement of costs conforming to Local Rule 54.3 should be

submitted       by   all   parties    desiring      to    be    awarded     costs   and

attorney's fees no later than eight (8) days prior to the noticed

submission date of the motion for reconsideration.

       New Orleans, Louisiana this 13th day of July, 2020.




                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE
